DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (PG Pub 2010/0116865 A1) hereinafter referred to as Ogawa in view of Fujiyama et al. (PG Pub 2010/0096428 A1) hereinafter referred to as Fujiyama.
Regarding claim 1, Ogawa (figs. 26-27) discloses a driving tool (fig. 26; see figs. 17 and/or 1 for some reference numbers) which includes an air duster structure that is configured to jet air out of a nozzle (107a) by using externally supplied compressed air, the driving tool comprising: 
a tool body (101; 1) having a striking mechanism (paragraph 133; #5) inside; 
a grip (104; 14) protruding from the tool body in an orthogonal direction , the grip including an end cap (21; figs. 1 and 26), and wherein the tool body is positioned on an opposite end of the grip from the end cap; 
a nose portion (103; 9) protruding on a tip of the tool body, the nose portion having an ejecting hole from which a fastener is ejected (paragraph 137; paragraph 97); 
an operation portion (119; fig. 27A-B) disposed on a first side surface of the tool body (fig. 27A – right side) in a position such that it can be depressed in an actuation direction (fig. 27A – right to left) with a finger of a user's hand grasping the grip (fig. 26; paragraph 158), wherein the actuation direction is orthogonal to a direction of ejection of the fastener (fig. 27A – top to bottom); 
a valve member (125) provided with the operation portion, wherein the valve member is structured so as to slide along with the depression of the operation portion (figs. 27A-B; paragraph 158), the valve member positioned inside of the tool body (figs. 26-27); and 
an air outlet (opening connecting valve member 125 with top of pipe 108 as seen in fig. 27A-B) which is configured to release air to an outside of a housing of the tool body, the air outlet positioned on a second side (left side fig. 27A) of the tool body opposite to the operation portion (right side fig. 27A), 
wherein the nozzle (107a) is positioned such that, when the operation portion is operated, the nozzle jets air substantially parallel to the direction of ejection of the fastener (fig. 26; paragraph 158), and 
a duster pipe arrangement (108) connecting the air outlet and the nozzle, wherein the duster pipe arrangement is disposed outside (figs. 26-27B) of the housing of the tool body.

Ogawa discloses the air outlet positioned on a second side of the tool body opposite to the operation portion, but fails to disclose the air outlet positioned on a second side surface of the tool body opposite to the operation portion, the air outlet providing a location at which air passes from inside of the tool body to outside of the housing of the tool body.
However, Fujiyama (figs. 6-8) teaches the air outlet (18) positioned on a second side surface (top side of housing 21 as seen in fig. 6; front side as seen in fig. 7A) of the tool body opposite to the operation portion (bottom side of housing 21 as seen in fig. 6; reverse side of fig. 7A), the air outlet providing a location at which air passes from inside of the tool body to outside of the housing of the tool body (paragraphs 73 and 79).
Given the teachings of Fujiyama (figs. 6-8), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the air outlet of Ogawa with the air outlet on the second side surface of Fujiyama.  Doing so would allow the air duster pipe arrangement to be located essentially entirely outside the housing which would improve access for anyone looking to assemble the air duster or replace it as doing so would not require snaking the duster through the housing or removing the housing of the tool.  Additionally, the combination of Fujiyama would also provide more utility as the teachings of Fujiyama have a rotating joint (47; paragraph 79) which could allow for repositioning of the air duster as might be desired or needed for providing air at different locations depending on how the tool was being used.

Regarding claim 2, Ogawa (figs. 26-27) does not disclose the duster pipe arrangement is fixed by a tip cover member covering a tip of the tool body and the nozzle is provided on the tip cover member.
However, Ogawa (figs. 17-19) teaches the other end of the duster pipe arrangement (108) is fixed by a tip cover member (114, 115, 127; figs. 17-19) covering a tip of the tool body and the nozzle provided on the tip cover member (fig. 17).
Given the teachings of Ogawa (figs. 17-19), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the embodiment of Ogawa (figs. 26-27) to have a tip cover member for the end of the nozzle.  Doing so would ensure that the nozzle was aimed at a specific area outside the tool and protect the nozzle and surrounding pipe from damage.

Regarding claim 4, Ogawa (figs. 26-27) discloses a flow amount adjustment mechanism (119, 125, 126) configured to adjust an amount of air jetted out of the nozzle (paragraph 158), wherein the flow amount adjustment mechanism includes at least the valve member and the operation portion (119).

Regarding claim 5, Ogawa (figs. 26-27) discloses wherein the flow amount adjustment mechanism (119, 125, 126) is configured to adjust the amount of air jetted out of the nozzle in accordance with an operation amount of the operation portion (119; paragraph 158).

Regarding claim 6, Ogawa as modified by Fujiyama above is deemed to disclose wherein the valve member (Ogawa – 125; Fujiyama – narrow portion of 34) and the air outlet (Fujiyama – 18) are disposed in a pushing direction of the operation portion (Ogawa – 119; Fujiyama – wide button portion of 34).

Regarding claim 7, Ogawa discloses a trigger (109; figs. 17 and 26) that actuates the striking mechanism (paragraph 133), 
wherein the operation portion (119) is disposed on the first side surface of the tool body in a position such that it can be depressed in the actuation direction with an index finger of the user’s left hand when the user grasps the grip such that the trigger can be pulled by the index finger of the user’s left hand or with a thumb of a user’s right hand when the user grasps the grip such that the trigger can be pulled by an index finger of the user’s right hand (As seen in figs. 17 and 26, the invention of Ogawa is deemed to be usable in the claimed manner).

Regarding claim 8, Ogawa discloses a trigger (109; figs. 17 and 26) that actuates the striking mechanism (paragraph 133), the trigger located on the grip of the tool body (the trigger is deemed to be connected to the top portion of the grip), wherein the operation portion is disposed on the first side surface of the tool body adjacent to the trigger (figs. 17 and 26).
Wherein the Applicant may argue that the trigger is not located on the grip, the Office has previously taken official notice in the Office Action of 26 May 2022 that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the trigger be located on the grip.  Having a trigger located directly on the grip was a notoriously well-known position in the art of power tools for a trigger to be.  Doing so provides easy access for a user to actuate the tool while keeping their hand on the grip.  The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice (MPEP 2144.03 C).

Regarding claim 9, Ogawa as modified by Fujiyama above discloses a joint part (Fujiyama – 45, 47, 48) connecting the air outlet (Fujiyama – 18) to the duster pipe arrangement (Fujiyama – 46a), and wherein the joint part is rotatable (Fujiyama – paragraph 79).

Regarding claim 10, Ogawa as modified by Fujiyama above discloses wherein the joint part (Fujiyama – 45, 47, 48) is positioned outside (Fujiyama – figs. 7A and 8) of the tool body on the second side surface (Fujiyama – top side of housing 21 as seen in fig. 6; front side as seen in fig. 7A) of the tool body.

Regarding claim 11, Ogawa as modified by Fujiyama above discloses wherein a flow path of air to the nozzle passes from inside of the tool body to outside of the tool body through the air outlet, then through the joint part and the duster pipe to the nozzle (Fujiyama – paragraphs 73 and 79, figs. 6-8).

Regarding claim 12, Ogawa as modified by Fujiyama above discloses wherein the valve member (Ogawa – 125; Fujiyama – narrow portion of 34) is positioned between the operation portion (Ogawa – 119; Fujiyama – wide, button portion of 34) and the location at which the air exits (Fujiyama – 18, fig. 6) the housing of the tool body through the air outlet (Fujiyama – 18, fig. 6).

Regarding claim 13, Ogawa as modified by Fujiyama above discloses a joint part (Fujiyama – 45, 47, 48) on the second side surface (Fujiyama – top side of housing 21 as seen in fig. 6; front side as seen in fig. 7A) of the tool body, wherein a flow path of the air passes in a lateral direction in the tool body to pass through the air outlet (Fujiyama – 18, fig. 6) and exit the tool body, and downstream from the air outlet, the flow path passes downwardly (Ogawa – fig. 27a) through the joint part (Fujiyama – 45, 47, 48) and the duster pipe arrangement (Ogawa – 108; Fujiyama – 46a) toward the nose portion, and then exits from the driving tool through the nozzle.

Regarding claim 14, Ogawa as modified by Fujiyama above discloses a joint part (Fujiyama – 45, 47, 48) positioned outside of the tool body and connected to the air outlet (Fujiyama – 18, fig. 6), the joint part positioned on the second side surface (Fujiyama – top side of housing 21 as seen in fig. 6; front side as seen in fig. 7A) of the tool body; wherein the duster pipe arrangement is connected to the air outlet by way of the joint part (Fujiyama – paragraphs 73 and 79), the duster pipe arrangement (Ogawa - 108) is connected to the nozzle (Ogawa – 107a) at a downstream end of the duster pipe arrangement, and a flow path of air to the nozzle passes from inside of the tool body to outside of the tool body through the air outlet, then through the joint part and the duster pipe to the nozzle (Fujiyama – paragraphs 73 and 79).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (PG Pub 2010/0116865 A1) in view of Fujiyama (PG Pub 2010/0096428 A1) in view of Brunner et al. (US Patent 4,941,605) hereinafter referred to as Brunner.
Regarding claim 3, Ogawa fails to disclose wherein the duster pipe arrangement is a flexible tube which is elastically deformable.
However, Brunner teaches an air guiding pipe for blowing air wherein the pipe is a flexible tube which is elastically deformable (13’, 113; col. 1 lines 55-61).
Given the teachings of Brunner, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the duster pipe arrangement of Ogawa with the elastically deformable flexible tube of Brunner.  While Ogawa does note that its duster pipe arrangement is made of metal, Ogawa does have its pipe turn and change positions and orientations as it moves across the tool body.  Brunner sets forward a solution for this type of change in orientation by making use of a flexible and elastically deformable tube.  The use of such pipes and tubes in the pneumatic tool art was commonly understood at the time of effective filing and provides benefits in terms of reduction of cost of materials and manufacturing and allowing the tube to assume whatever position is needed by the end user.

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive. 
The new art rejection is deemed to read on the claims as they are presently amended.  The Applicant’s arguments are primarily directed toward a combination of elements that are no longer being applied to the claims.  While Ogawa does not disclose an air outlet exiting to the side surface of the tool body, this limitation and others argued by the Applicant as lacking in Ogawa, are deemed to be taught by Fujiyama (figs. 6-8) as detailed above.  Fujiyama is also deemed to teach the various limitations pertaining to the newly claimed “joint” element.  
On pages 15-18 of the Remarks, the Applicant argues against Ogawa citing the location of branch pipe 16.  The Office does not rely on this embodiment of Ogawa or branch pipe 16 to teach the branch pipe location for the rejections.  As such this argument is deemed moot.  The Office makes use of the pipe arrangement as seen in figs. 26-27 of Ogawa which are deemed to read on the relevant limitations pertaining to the direction of the duster pipe arrangement.
The Applicant has argued that the teachings of Fujiyama are not appropriate to combine with Ogawa because the valve element in the teachings of Fujiyama is located near a bottom of the handle and the valve of Ogawa is at the top of the handle proximate the tool body.  However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fujiyama (figs. 6-8) is both in the same field of endeavor (i.e. the valve and air outlet arrangement of an air duster), but is also concerned with the same problem.  That problem is how to properly channel the air from an interior space of the tool to an exterior space where it is needed and doing so in a controlled manner.  Fujiyama’s teachings are applicable to Ogawa for this reason.  Making such a modification would allow the air duster pipe arrangement to be located essentially entirely outside the housing which would improve access for anyone looking to assemble the air duster or replace it as doing so would not require snaking the duster through the housing or removing the housing of the tool.  Additionally, the combination of Fujiyama would also provide more utility as the teachings of Fujiyama have a rotating joint (47; paragraph 79) which could allow for repositioning of the air duster as might be desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW M TECCO/           Primary Examiner, Art Unit 3731